The offense is theft. The punishment assessed is confinement in the State penitentiary for a term of two years.
In this case appellant presents the same questions as he did in cause No. 21,859, this day decided by this court, (Holton v. State, page 415 of this volume). We do not deem it necessary to set out the facts as they are sufficient to sustain the conviction. The legal propositions advanced by appellant are the same as those in cause No. 21,859. For the reasons assigned by us in the opinion in that case, the judgment of the trial court in the present instance is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.